Citation Nr: 1513679	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-02 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right and left foot calluses with hallux valgus and hammertoes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011 correspondence, the Veteran indicated that he was seeking service connection for a low back condition associated with the altered gait caused by pain in his feet.  Accordingly, the Board had characterized the issue on appeal as reflected on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  The VBMS e-folder does not contain any relevant evidence.  

In April 2011, the Veteran reported that he had had X-rays to try to ascertain what was causing his hip problems, in particular, whether they were in relation to his feet, back, or both.  It is unclear whether the Veteran is seeking service connection for a hip disorder, to include as secondary to service-connected disability.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding records and to allow the AOJ to address the claim for service connection for a low back disorder as secondary to the service-connected disabilities of left and right foot calluses with hallux valgus and hammertoes.  On remand, the Veteran should be afforded a new VA examination to obtain an etiological opinion regarding this theory of entitlement. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Shreveport VA Medical Center (VAMC), dated since January 2014, 

(2) any available records from the Salisbury VAMC, to include the Charlotte CBOC, dated since November 2007, and;

(3) records from Marshall Hospital, dated around November 2011, as referenced during VA treatment in December 2011.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  

3. Associate with the claims file the Veteran's VA vocational rehabilitation folder, if available.

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to obtain an etiological opinion regarding his current low back disorder.    

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's current low back disorder began during active service or is related to any incident of service.  He or she must also provide an opinion as to whether the Veteran's current low back disorder is caused or aggravated by his service-connected right and/or left foot calluses with hallux valgus and hammertoes

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In August 1980, the Veteran complained of low back pain for a day and reported that he was not involved in a traumatic experience.  The assessment was muscle spasm.  

* Later in August 1980, the Veteran described back pain and reported a history with strenuous lifting.  The pertinent assessment was strained lower back muscle.  

* In September 1980, the Veteran complained of low back pain for a week without history of injury.  He stated that his pain started with standing for a long time.  The assessment was muscle spasm.   

* In January 1981, the Veteran complained of low back pain for a day and stated that he did not know how it occurred.  The assessment was muscle spasm.  

* In February 1981, the Veteran complained of low back pain for a week, starting a day after lifting boxes.  The assessment was muscle spasms.  

* In March 1981, the Veteran complained of chronic low back pain and stated that his pain started a day earlier after running.  

* In June 1981, the Veteran was treated for complaints of low back pain.    

* Post-service VA treatment records reflect complaints regarding and treatment for low back pain.  

* A July 1998 VA treatment record reports that the Veteran complained of low back pain for one week after washing clothes.  The assessment was low back pain, probable musculoskeletal strain.  

* During VA treatment in February 2001, the Veteran complained of low back pain after lifting children the night before.  He reported having low back pain once in the past, in July 1998.  The assessment was low back strain.  

* In June 2003, the Veteran was evaluated for low back pain which started earlier that day with lifting a 40 pound bag.  The assessment was low back pain.  

* A January 2006 private treatment record reports that the Veteran had low back pain radiating down his left leg which started after lifting sheetrock.  He reported that he had a previous back injury less than five years earlier.  He indicated that he had an occasional back ache, but it was not a chronic problem.  The clinical impression was acute lumbar myofascial strain and acute low back pain.  

* In March 2006, the Veteran presented with complaints of continued pain in his mid-back and left shoulder after slipping on ice about two weeks earlier.  The impression was low back pain/myositis.  

* A May 2006 VA treatment record reflects that the Veteran reported a history of a fall on ice resulting in pelvic pain and a pulled back muscle.  

* A September 2007 VA treatment record reflects that the Veteran complained of low back pain with a history of an injury a year earlier when he fell on ice.  

* During VA treatment in July 2008, the Veteran described persistent back pain for several years.  

* In September 2009, the Veteran presented with a complaint of back pain which started the prior weekend, with no known trauma.  The assessment was acute back strain.  

* On VA foot examination in January 2010, the Veteran complained of mild bilateral foot pain.  There was evidence of abnormal weight bearing, specifically, callosities.  The Veteran had a normal, reciprocal gait.  

* On VA spine examination in January 2010, the Veteran reported that he had gradual onset of his low back pain near the end of his active duty in 1979.  He denied any lumbar trauma, but recalled being put on bed rest for a few days.  He reported that, in 1985, he bent over and could not straighten up and was seen at the New Orleans VAMC where he was given an injection and medications, and that episode resolved.  He also described a bout of low back pain in 2003.  He denied any intervening trauma since discharge.  X-ray revealed dextroscoliosis of the lumbar spine, probable degenerative disc space narrowing at L4-5, and vascular calcification.  The diagnosis was low back pain with mild degenerative disc disease (DDD) at L4-5.  

* The January 2010 VA examiner opined that the Veteran's current low back disability was not caused by or a result of active duty.  She provided a rationale for her opinion, stating that the Veteran's service treatment records showed that he was treated for recurrent lumbar strains and some of these episodes were separated by several months.  She added that there was no documentation of treatment for his back from 1981 until 2001 and, thus, there was no evidence of continuous chronicity.  She observed that the back pain he complained of after service was related to lifting, excessive/repetitive bending, a fall, slipping on ice, and an unclear injury in 2006.  She added that his current X-rays were more representative of an aging process than any acute injury or residuals of an acute injury.  

* In his April 2010 notice of disagreement (NOD), the Veteran asserted that, after service, he had treated his back with over-the-counter medication.

* During VA treatment in August 2010, the Veteran reported chronic low back pain for 18 years, worse in the last year.  It was noted that the Veteran walked with a limp.  

* In August 2010, the Veteran underwent right-sided minimally invasive microdiscectomy for L4/L5 central disc herniation.  

* VA treatment records dated in October and November 2010 note that the Veteran had an antalgic gait pattern.  

* During VA treatment in January 2011, the Veteran complained of left foot pain.  He was noted to have an antalgic gait pattern.   

* In his February 2011 VA Form 9, the Veteran asserted that the pain in his low back had been constant and continuous since active duty and he had had no other back injuries since discharge.    

* An April 2011 VA treatment record notes that the Veteran was having continued problems with his feet to the point that ambulation was very painful.  

* On VA foot examination in June 2011, the Veteran reported no change in his foot pain since his January 2010 VA examination.  He complained of throbbing pain in the balls of his feet to his toes, bilaterally.  He described the pain as moderately severe and indicated that it interfered with sleep, walking, and standing. 

* A May 2012 VA record reports that the Veteran was doing well until one year after his August 2010 surgery, when his symptoms returned and his pain was severe.  It was noted that he was having difficulty walking.  MRI revealed prior surgical resection of L4-5 disk with recurrent disk fragment causing nerve compression on the right at L4-5.  The Veteran was scheduled for surgery.  

* In May 2012, the Veteran underwent right L4-5 transformainal lumbar interbody fusion (TLIF) for a lumbar herniated disk.  

* A May 2013 record notes that the Veteran described pain in his bilateral feet.  

In rendering the requested opinion, the examiner must consider and address the Veteran's assertion that his low back condition is associated with the altered gait caused by pain in his feet.  

The examiner is advised that, while some VA treatment records from the New Orleans VA Medical Center (VAMC) have been associated with the claims file, the RO determined in December 2010 that additional records from that facility dated between January 1981 and July 1998 were not available.  The examiner is advised that the absence of documentation of treatment for a low back disorder during this period cannot, standing alone, serve as the basis for a negative opinion regarding the relationship between the Veteran's current low back disorder and service.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, INCLUDING THE THEORY OF ENTITLEMENT AS TO SERVICE CONNECTION FOR A LOW BACK DISORDER AS SECONDARY TO THE SERVICE-CONNECTED RIGHT AND LEFT FOOT CALLUSES WITH HALLUX VALGUS AND HAMMERTOES.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






